Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,848,482 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa et al (US Publication No. 2006/0056855) in view of Leason ( US Patent No. 7,878,488). 
With respect to claim 1, Nakagawa et al.  teaches an illumination device comprising: a light source configured to provide illumination when said illumination device is set in an on-state ([0026], wherein the light unit can be turned on by a user); and a light detector configured to detect light during certain times when the light source is not providing illumination ([0026], wherein light does not need to be on for the light detector to gather data and paragraph [0148], wherein optical data is collected and processed), to automatically adjust the illumination based on the detected light ([0037], wherein illuminative lighting can be adjusted in accordance with received data), to receiving light to power an un-powered said illumination device that is separate from an AC mains socket before screwing the Illumination device into the AC mains socket (as depicted in Figure 4, illumination device 121 is separate from AC mains socket 123. Furthermore Nakagawa also teaches that illuminator can be embedded with a battery pack in which case the light is not connected to the AC mains (paragraph [0053]. In addition, in paragraphs [0037] and [0039], Nakagawa teaches that instructions can be transmitted via light (i.e. optical communication)).
Nakagawa, however does not explicitly disclose that light is powered on in response to an incoming light. On the other hand, Leason teaches system using a wireless communication to send instruction including powering on a device in response to optical/light communication (column 3, lines 4-19). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize optical communication taught by Nakagawa to power on a device/light, as taught by Leason, because powering on a device is one of the most basic instructions and by providing this functionality the usefulness of the system would be highly improved. In addition, Nakagawa teaches using built in battery pack to provide electricity to lighting element, thus it would have been obvious to use power on/off command on a light unit regardless whether an illuminator is connected to the AC power main or a built-in battery pack.     

With respect to claim 2, Nakagawa et al. further teaches the illumination device of claim 1, wherein the light source comprises a first LED configured to provide the illumination (Figure 4, element 115), and wherein the first LED is also configured to be the light detector during certain times when the first LED is not providing illumination ([0036], wherein light unit includes a light receiving unit (i.e. detector)).

As to claim 3, Nakagawa et al. also teaches the illumination device as recited in claim 2 further comprising a second LED, wherein the first LED detects light emitted from the second LED (Figure 31, wherein room A illustrates multiple LED units (414) which can communicate, first light unit can detect light emitted from the second light unit).

As to claim 4, Nakagawa et al. teaches the illumination device as recited in claim 3 further comprising a control circuit to adjust a color of light produced by the illumination device ([0032] and [0056]).

As to claim 5, Nakagawa et al. teaches the illumination device as recited in claim 4 wherein light produced by the first LED or the second LED or both are adjusted in order to adjust the color ([0056], wherein light intensity or color can be adjusted of any of the lighting unit groups (i.e. first and second LED)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 6-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated Nakagawa et al (US Publication No. 2006/0056855). 

As to claim 6, Nakagawa et al. discloses a method for operating an illumination device comprising: when said illumination device is set in an on-state ([0026], wherein the light unit can be turned on by a user), engaging a light source to provide illumination; and using a light detector to detect illumination certain times when the light source is not providing illumination ([0026], wherein light does not need to be on for the light detector to gather data and paragraph [0148], wherein optical data is collected and processed), to automatically adjust the Illumination based on the detected light ([0037], wherein illuminative lighting can be adjusted in accordance with received data), receiving light to power an an-powered said illumination device an unpowered said illumination device that is separate from an AC mains socket before screwing the illumination device into the AC mains socket (as depicted in Figure 4, illumination device 121 is separate from AC mains socket 123).

As to claim 7, Nakagawa et al. discloses the method as recited in claim 6, wherein the engaging step comprises engaging a first LED to provide illumination (Figure 4, element 115), and wherein the using step comprises using the first LED to detect light during certain times when the first LED is not providing illumination ([0036], wherein light unit includes a light receiving unit (i.e. detector)).

As to claim 8, Nakagawa et al. discloses the method as recited in claim 7 wherein the using step comprises using the first LED to detect light emitted from a second LED (Figure 31, wherein room A illustrates multiple LED units (414) which can communicate, first light unit can detect light emitted from the second light unit).

As to claim 9, Nakagawa et al. discloses the method as recited in claim 8 further comprising adjusting a color of light produced by the illumination device ([0032] and [0056]).

As to claim 10, Nakagawa et al. discloses the method as recited in claim 9 wherein the adjusting step comprises adjusting light produced by the first LED or the second LED or both in order to adjust the color ([0056], wherein light intensity or color can be adjusted of any of the lighting unit groups (i.e. first and second LED)).



Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection as recited above.
More specifically, the Examiner concluded, after considering Applicant’s arguments, that although Nakawaga teaches optical communication and built in battery power source as indicated in the rejection above, he does not explicitly spell out that the instruction communicated via an optical means is used to power on a device while the illuminator is not connected to AC power main. Accordingly, the Examiner, for 
Furthermore, arguments recited on pages 5-7, addressing Oath/Declaration and 35 USC 251 rejections have been found persuasive, thus the corresponding rejections are withdrawn. 
Applicant's argument directed to the independent claim 6, filed on February 2nd, 2022 has been fully considered but it is not persuasive.
Applicant’s Argument: The Applicant alleges that “The instant Office Action refers to Nakagawa §[0148] as purportedly teaching the recited “light detector configured to detect light during certain times when the light source is not providing illumination.” However, Nakagawa 4[0148] fails to teach an illumination device that includes a light detector capable of detecting light when the light source in the illumination device is “not providing illumination.”
Examiner’s response: The Examiner did not find the above argument persuasive because it appears that the Applicant only selected one of the cited paragraphs to support his allegation. More specifically, the Examiner has cited paragraphs [0026] and [0148]. The Applicant only addressed paragraph [0148], while paragraph [0026] explicitly teaches the following “This structure allows communication with lighting with sufficient light intensity for lighting, and communication using emitted light only required for the communication when light intensity is unnecessary or without lighting. As a result, users can turn the lighting either on or off, and optical communication is possible even without lighting”. Hence, contrary to the Applicant’s light detector configured to detect light during certain times when the light source is not providing illumination”.  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M. LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992